                  Case 2:19-cv-02963-MWF-JPR Document 27 Filed 07/24/19 Page 1 of 2 Page ID #:620




                         BOIES SCHILLER FLEXNER LLP
                     1
                         JEFFREY HAMMER, State Bar No. 264232
                     2     jhammer@bsfllp.com
                         725 South Figueroa Street, 31st Floor
                     3   Los Angeles, California 90017-5524
                     4   Telephone: (213) 629-9040
                         Facsimile: (213) 629-9022
                     5
                         Alan B. Vickery (admitted pro hac vice)
                     6     avickery@bsfllp.com
                         John F. LaSalle (admitted pro hac vice)
                     7     jlasalle@bsfllp.com
L L P




                     8   55 Hudson Yards
                         New York, New York 10001
F L E X N E R




                     9   Telephone: (212) 446-2300
                         Facsimile: (212) 446-2350
                    10

                    11 Attorneys for Defendant
                         ADAM ROSEMAN
S C H I L L E R




                    12

                    13                         UNITED STATES DISTRICT COURT
                    14                       CENTRAL DISTRICT OF CALIFORNIA
                    15
B O I E S




                    16 TONY BOBULINSKI, an individual,               Case No. 2:19-cv-02963-MWF-SSx
                    17
                                      Plaintiff,                     DECLARATION OF JOHN F.
                    18                                               LASALLE IN SUPPORT OF
                    19         v.                                    DEFENDANT ADAM ROSEMAN’S
                                                                     MOTION TO DISMISS FIRST
                    20 ADAM ROSEMAN, an individual; and              AMENDED COMPLAINT
                    21 DOES 1 through 20,
                                                                     [Filed Concurrently With Motion to
                    22                Defendants.                    Dismiss First Amended Complaint]
                    23
                                                                     Date: August 26, 2019
                    24                                               Time: 10:00 a.m.
                    25                                               Courtroom: 5A

                    26                                               Judge: Hon. Michael W. Fitzgerald
                    27

                    28
                                                                                   Case No. 2:19-cv-02963-MWF-SSx
                          DECLARATION OF JOHN F. LASALLE IN SUPPORT OF DEFENDANT ADAM ROSEMAN’S MOTION TO
                                                   DISMISS FIRST AMENDED COMPLAINT
                  Case 2:19-cv-02963-MWF-JPR Document 27 Filed 07/24/19 Page 2 of 2 Page ID #:621




                     1        I, John LaSalle, declare as follows:
                     2     1. I am a partner at Boies Schiller Flexner LLP, counsel of record for Defendant
                     3 Adam Roseman in this action. I am admitted pro hac vice in this action. I submit

                     4 this declaration in support of Roseman’s Motion to Dismiss the First Amended

                     5 Complaint. I have personal knowledge of the matters stated herein and could and

                     6 would testify about them competently if called upon to do so.

                     7     2. Attached as Exhibit 1 is a true and correct copy of the March 5, 2015, email
L L P




                     8 from Defendant Adam Roseman to Plaintiff Tony Bobulinski, and subsequent email
F L E X N E R




                     9 correspondence. This copy of the email chain was provided to me by Plaintiff’s

                    10 counsel on March 29, 2019.

                    11     3. Attached as Exhibit 2 is a true and correct copy of the September 20, 2016
S C H I L L E R




                    12 Second Amended and Restated Asset and Securities Purchase Agreement by and

                    13 among China Branding Group Limited (In Official Liquidation), the Joint Official

                    14 Liquidators, Seller Management, Target Entities, KanKan Limited, and Remark

                    15 Media Inc., including its attached Disclosure Schedule (the “Purchase Agreement”).
B O I E S




                    16     4. I declare under penalty of perjury that the foregoing is true and correct, and
                    17 that I executed this Declaration on July 24, 2019, in New York, New York.

                    18

                    19

                    20                                        By: /s/ John F. LaSalle
                    21                                          John F. LaSalle
                                                                Attorney for Defendant Adam Roseman
                    22

                    23

                    24

                    25

                    26

                    27

                    28
                                                               -2-                Case No. 2:19-cv-02963-MWF-SSx
                         DECLARATION OF JOHN F. LASALLE IN SUPPORT OF DEFENDANT ADAM ROSEMAN’S MOTION TO
                                                  DISMISS FIRST AMENDED COMPLAINT
